Case 1:18-cr-00693-RMB Document 103-5 Filed 06/17/19 Page 1 of 4




                          EXHIBIT F
         Case 1:18-cr-00693-RMB Document 103-5 Filed 06/17/19 Page 2 of 4




                                     REPUBLIC OF PANAMA
                                        JUDICIAL
                                          BODY
             GENERAL SECRETARIAT OF THE SUPREME COURT OF JUSTICE – EN BANC

                                                                      Proceeding SGP-230-2019
                                                                    Panama, February 13, 2019.

Counsel
RICAURTE GONZALEZ TORRES
Second Prosecutor’s Office Specialized Against                                    SEAL
Organized Crime                                                                REPUBLIC OF
                                                                                PANAMA
Hand Delivery


Mister Prosecutor,

       For your knowledge, I remit an authenticated copy of the Decision dated January 10th of
2019, dictated by the Supreme Court of Justice En Banc, that decided the ACTION OF HABEAS
CORPUS, presented by the Counsel Marcela Arauz Quintero on behalf of RAMSES GENARO
OWENS SAAD against the SECOND PROSECUTOR’S OFFICE AGAINST ORGANIZED CRIME (in the
operation known as Panama Papers).

       Attached are the orders of appearance for Mr. Ramses Owens on Mondays and Fridays
of every week and as precedent a USB.

        Sincerely,
                                    /Illegible Signature/                        SEAL
                                  YANIXSA Y. YUEN C., ESQ.                REPUBLIC OF PANAMA
                                     General Secretary                    GENERAL SECRETARIAT
                                                                           SUPREME COURT OF
                                                                                JUSTICE




File No. 1334-18                  THE PREVIOUS IS A FAITHFUL COPY
//dhd                                     OF ITS ORIGINAL
                                    Pamana, February 15 of 2019
                                        /Illegible Signature/
                                      General Secretariat of the
                                    SUPREME COURT OF JUSTICE
Case 1:18-cr-00693-RMB Document 103-5 Filed 06/17/19 Page 3 of 4
Case 1:18-cr-00693-RMB Document 103-5 Filed 06/17/19 Page 4 of 4
